Title: To George Washington from John Harvie, 20 May 1785
From: Harvie, John
To: Washington, George



Sir
Land office [Richmond] May 20th 1785

When I last Wrote to you I did not Recollect of any Survey being in the Land office for the Round Bottom, except the One upon which your Grant Issued  but upon looking over the Caveat Book, I find a Survey for this Tract of Land return’d by the Heirs of Michael Cresup decd—and claim’d under a Certificate for Settlement made in the year 1771—Van Swearingen enter’d a Caveat against their Survey, which Caveat was dismiss’d during the Sessions of the last General Court, wherefore a Grant will shortly issue to the Heirs of Cresup—as you have already a title to this Land I should Suppose a Subsequent Grant cannot Effect your Right—yet perhaps it may be well for you to enter a Caveat against a Grant issueing to them upon this Survey—as it may hereafter prevent a tedious discussion of your Title in a Court of Chancery—if you choose to take this Step, you will be pleas’d to Transmit me your Instructions by the next post setting forth your Causes for Caveat—and the Law makes it necessary that you should make Oath before some Magistrate that you enter the Caveat with design to recover the Land for yourself and not in Trust for the Heirs of the sd Cresup—the General Intention of this Oath is to prevent friendly Caveats from being enter’d in the Land Office. I have the Honour to be Sir yr most Obt & Very H. Servt

John Harvie

